                                                                                    ----------- -                     ------------
....   '    ..
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page I of I



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November I, 1987)
                                           v.

                             Jose Lazaro Guarneros-Luna                                      Case Number: 3:19-mj-21417

                                                                                             Frank A Balistrieri
                                                                                             Defendant's Attor_n_e._y_ _


           REGISTRATION NO. 84263298
                                                                                                                           f'..,.,,~
                                                                                                                           I   '!"_'I
                                                                                                                           ,,;;,
                                                                                                                                     •. ::.i_ ~1
                                                                                                                                         ~.    'J!IS'!J
                                                                                                                                                          ED
           THE DEFENDANT:                                                                           MAR 2 6 2019
            ~ pleaded guilty to count(s) 1 of Complaint
                                                     ~~~~~~~~~~~~~~~~i--~~~~~~~~~~-+---

                            "l            ()                                                         , , r··--r."'1rTCOUR
            0 was fiound gm ty to count s                                                C' E~~ \J ·. •·· .;: ' >:;;- ·   'FORNIA
              after a plea of not guilty.                                                    ,,;., ' ....... ' ·        _ DEPUTY
              Accordingly, the defendant is adjudged guilty of such count(s), which in BY e tliefuIIOwTng-~ffense(s):

           Title & Section                   Nature of Offense                                                                           Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                 1

            0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




            0 Count(s)                                                                        dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          ~TIME SERVED                                 0                                                           days

            ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
            ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesday, March 26, 2019
                                                                                           Date of Imposition of Sentence


           Received                                                                         llLV
                                                                                           HONORABLE F. A. GOSSETT III
                                                                                           UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                             3:19-mj-21417
